DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2020 and May 23, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5, 15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 12 and 20 of copending Application No. 17/148,665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4, 6, 12 and 20 of the copending application recites a rotor apparatus corresponding to the rotor apparatus of claims 1-5, 15 and 19 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-pending Application
17/148,665
Current Application
17/101,070
1. A rotor apparatus, comprising: a rotor configured to rotate around a rotational axis; a first angular position identification layer disposed to surround the rotational axis, configured to rotate according to rotation of the rotor, and having a width varying with angular positions of the rotor; and a second angular position identification layer disposed to surround the rotational axis, configured to rotate according to the rotation of the rotor, and having a width varying with angular positions of the rotor, wherein an angular position of the rotor, among the angular positions of the rotor, corresponding to a maximum width of the first angular position identification layer is different from an angular position of the rotor, among the angular positions of the rotor, corresponding to a maximum width of the second angular position identification layer, wherein the maximum width of the first angular position identification layer is less than or equal to 1.2 times a maximum width, in a direction corresponding to a direction of the maximum width of the first angular position identification layer, of a first inductor configured to output magnetic flux towards the first angular position identification layer, and wherein the maximum width of the second angular position identification layer is less than or equal to 1.2 times a maximum width, in a direction corresponding to a direction of the maximum width of the second angular position identification layer, of a second inductor configured to output magnetic flux towards the second angular position identification layer.
12. The rotor apparatus of claim 1, further comprising: a permeability layer disposed to surround the rotational axis and having a permeability higher than a permeability of the rotor.  


1. A rotor apparatus comprising: a rotor, configured to rotate around a rotational axis; an angular position identification layer, configured to surround a surface of the rotor, and configured to rotate with the rotor, and configured to have a width that varies based on an angular position of the rotor; and a permeability layer, configured to surround the surface of the rotor, and configured to have a higher permeability than a permeability of the rotor.

2. The rotor apparatus of claim 1, wherein the angular position identification layer comprises: a first angular position identification layer, disposed to surround the surface of the rotor, and configured to have a width that varies based on the angular position of the rotor; and a second angular position identification layer, spaced apart from the first angular position identification layer, disposed to surround the surface of the rotor, and configured to have a width that varies based on the angular position of the rotor.
2. The rotor apparatus of claim 1, wherein the first and second angular position identification layers are disposed such that a portion corresponding to the maximum width of the first angular position identification layer and a portion corresponding to the maximum width of the Page 35second angular position identification layer do not overlap each other in a rotation direction of the rotor.
3. The rotor apparatus of claim 2, wherein the first angular position identification layer and the second angular position identification layer are disposed such that a maximum width of the first angular position identification layer and a maximum width of the second angular position identification layer do not overlap each other in a rotation direction of the rotor.
4. The rotor apparatus of claim 3, wherein the first and second angular position identification layers have substantially the same shape, and wherein one of the first and second angular position identification layers is disposed to rotate further than the other of the first and second angular position identification layers by approximately 1/4 turn and to surround a side surface of the rotor.

4. The rotor apparatus of claim 3, wherein the first angular position identification layer and the second angular position identification layer have substantially a same shape, and a first of the first angular position identification layer and the second angular position identification layer rotates 1/4 turn more than a second of the first angular position identification layer and the second angular position identification layer to be disposed to surround the surface of the rotor.  
 

6. The rotor apparatus of claim 3, wherein each of the first and second angular position identification layers has a sinusoidal-wave shaped boundary line.
5. The rotor apparatus of claim 4, wherein each of the first angular position identification layer and the second angular position identification layer is configured to have a sinusoidal wave-shaped boundary line.
20. A rotor apparatus, comprising: a rotor configured to rotate around a rotational axis; a first angular position identification layer disposed on a surface of the rotor around the rotational axis, and having a non-uniform width in a direction of the rotational axis; and a second angular position identification layer disposed on the surface of the rotor around the rotational axis, and having a non-uniform width in the direction of the optical axis, wherein a maximum width of the first angular position identification layer and a maximum width of the second angular position identification layer are located at different angular positions of the rotor, wherein the maximum width of the first angular position identification layer in a direction of the rotational axis is less than or equal to 1.2 times a maximum width of a first inductor corresponding to the first angular position identification layer, and wherein the maximum width of the second angular position identification layer is less than or equal to 1.2 times a maximum width of a second inductor corresponding to the second angular position identification layer.

15. A rotor apparatus comprising: a rotor, configured to rotate around a rotational axis; and an angular position identification layer, configured to surround an inner surface of the rotor, and configured to rotate with the rotor, and configured to have a width that varies based on an angular position of the rotor, wherein the rotor is configured to have a higher permeability than the angular position identification layers.
19. The rotor apparatus of claim 15, wherein the angular position identification layer comprises: a first angular position identification layer, disposed to surround the inner surface of the rotor, and configured to have a width that varies based on the angular position of the rotor; and a second angular position identification layer, spaced apart from the first angular position identification layer, disposed to surround the inner surface of the rotor, and configured to have a width that varies based on the angular position of the rotor, wherein the first angular position identification layer and the second angular position identification layer are disposed such that a maximum width of the first angular position identification layer and a maximum width of the second angular position identification layer do not overlap each other in a rotation direction of the rotor.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 12-13, 15-16, 19, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-122780 to Nitta (hereinafter Nitta) (cited in IDS dated May 23, 2022).
Regarding independent claim 1, Nitta discloses a rotor apparatus (at least Figs. 12a-12c)comprising: 
a rotor, configured to rotate around a rotational axis (rotation shaft 2 rotates around a rotational axis); 
an angular position identification layer (film patterns 3a and 3c), configured to surround a surface of the rotor, and configured to rotate with the rotor, and configured to have a width that varies based on an angular position of the rotor (at least film patterns 3a and 3c); and 
a permeability layer, configured to surround the surface of the rotor, and configured to have a higher permeability than a permeability of the rotor (at least film pattern 3b).
Illustrated below is Fig. 12 of Nitta, marked and annotated, for the convenience of the applicant. 

    PNG
    media_image1.png
    676
    583
    media_image1.png
    Greyscale

Regarding independent claim 15, Nitta discloses a rotor apparatus (at least Fig. 12) comprising: a rotor, configured to rotate around a rotational axis (rotation shaft 2); and an angular position identification layer (at least film patterns 3a and 3c), configured to surround an inner surface of the rotor, and configured to rotate with the rotor, and configured to have a width that varies based on an angular position of the rotor, wherein the rotor is configured to have a higher permeability than the angular position identification layer (at least para. 0012).  
Regarding independent claim 21 and 24, claims 21 and 24 recites similar limitations as those of independent claim 1 and thus claims 21 and 24 are rejected on the same grounds.  Additionally, Nitta discloses an electronic device comprising the rotor apparatus (angle detection device).  
Regarding claim 2, Nitta discloses wherein the angular position identification layer comprises: 
a first angular position identification layer, disposed to surround the surface of the rotor, and configured to have a width that varies based on the angular position of the rotor; (film pattern 3a) and 
a second angular position identification layer, spaced apart from the first angular position identification layer, disposed to surround the surface of the rotor, and configured to have a width that varies based on the angular position of the rotor (film pattern 3c) 
Regarding claim 3, Nitta discloses wherein the first angular position identification layer and the second angular position identification layer are disposed such that a maximum width of the first angular position identification layer and a maximum width of the second angular position identification layer do not overlap each other in a rotation direction of the rotor (film patterns 3a and 3c do not overlap with each other).
Regarding claim 7, Nitta discloses wherein a width of the permeability layer is less than a length of the rotor in a direction of the rotational axis (width of film pattern 3b is less than a length of the rotation shaft 2).
Regarding claims 9 and 16, Nitta discloses wherein the angular position identification layer comprises at least one of copper, silver, gold, and aluminum (the thin film pattern 3 is formed by a copper plating, at para. 0012).
Regarding claim 12, Nitta discloses an inductor (Fig. 4, inductor L), configured to output magnetic flux toward the surface of the rotor (the excitation circuit 4, at least para. 0015); and a base member, configured to fix a positional relationship between the inductor and the rotor (at least excitation circuit 4).
Regarding claim 13, Nitta discloses an angular position sensing circuit, configured to generate an angular position value based on an inductance of the inductor (at least detection circuit 5); and a substrate, disposed on the base member (inherit that the deice is on a substrate), wherein the angular position sensing circuit and the inductor are disposed on the substrate (inherent from the structure of the device).
Regarding claim 19, Nitta discloses wherein the angular position identification layer comprises: a first angular position identification layer, disposed to surround the inner surface of the rotor, and configured to have a width that varies based on the angular position of the rotor (film pattern 3a); and a second angular position identification layer, spaced apart from the first angular position identification layer, disposed to surround the inner surface of the rotor, and configured to have a width that varies based on the angular position of the rotor (film pattern 3c), wherein the first angular position identification layer and the second angular position identification layer are disposed such that a maximum width of the first angular position identification layer and a maximum width of the second angular position identification layer do not overlap each other in a rotation direction of the rotor (Fig. 12, film patterns 3a and 3c do not overlap with each other).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 8, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta.
Regarding claim 4, Nitta discloses wherein the first angular position identification layer and the second angular position identification layer have substantially a same shape (film patterns 3a and 3c have substantially a same shape).  
Nitta fails to disclose that a first of the first angular position identification layer and the second angular position identification layer rotates 1/4 turn more than a second of the first angular position identification layer and the second angular position identification layer to be disposed to surround the surface of the rotor.  However, Nitta teaches that the film patterns can be arranged at predetermined intervals (at para. 0035).  Therefore, Nitta suggests that the identification layers can rotate more or less depending on their arrangement.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nitta so that a first of the first angular position identification layer and the second angular position identification layer rotates 1/4 turn more than a second of the first angular position identification layer and the second angular position identification layer to be disposed to surround the surface of the rotor.  This would have been done to determine different angles of rotation. 
Regarding claim 6, Nitta discloses wherein the permeability layer comprises: a first permeability layer, disposed to surround the surface of the rotor, and configured to have a higher permeability than the permeability of the rotor (film pattern 3a has a higher permeability than rotor, at least para. 0006 and 0012); and a second permeability layer, spaced apart from the first permeability layer to surround the surface of the rotor, and configured to have a higher permeability than the permeability of the rotor (film pattern 3c has a higher permeability than rotor, at least para. 0006 and 0012).
Nitta fails to disclose that the permeability layers are configured to have a width that is larger than a maximum width of the angular position identification layers.  However, Nitta discloses that the film pattern 3 is formed s that the width changes according to the rotation angle of the rotary shaft (at para. 0014).  Accordingly, Nitta suggests that the layers can be configured to have different widths.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nitta so that the permeability layers are configured to have a width that is larger than a maximum width of the angular position identification layers.  This would have been done to detect the rotation of the rotor as taught by Nitta at para. 0013.  
Regarding claim 8, Nitta fails to disclose wherein the permeability layer is disposed to overlap the angular position identification layer in a normal direction of the surface of the rotor.  However, Nitta teaches that the different films can be arranged differently on the rotor.  Therefore, Nitta suggests that the permeability layer is disposed to overlap the angular position identification layer in a normal direction of the surface of the rotor.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nitta so that the permeability layer is disposed to overlap the angular position identification layer in a normal direction of the surface of the rotor. This would have been done to detect the rotation of the rotor as taught by Nitta at para. 0013.
Regarding claim 10, Nitta fails to disclose wherein the rotor is composed of a plastic material.  However, Nitta discloses that the rotor is made of a material having a low magnetic permeability, thereby suggesting that the rotor is composed of a plastic.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nitta so that the rotor is composed of a plastic material.  This would have been done to obtain an accurate reading of the rotation. 
Regarding claim 11, Nitta discloses a head (head 7), coupled to a first end of the rotor (head 7 is disposed above rotor).
Nitta fails to disclose that the head is configured to have a diameter that is larger than a diameter of the rotor. However, such modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since this would provide a better reading of the film patterns formed on the rotor.
Regarding claim 17, claim 17 recites the same features as those of claims 10 and 11 and thus is rejected on the same grounds as those of claims 10 and 11.

Claim(s) 5, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of US 2010/0156402 to Straubinger et al. (hereinafter Straubinger) (cited in IDS dated May 23, 2022).
Regarding claim 5, Nitta fails to disclose wherein each of the first angular position identification layer and the second angular position identification layer is configured to have a sinusoidal wave-shaped boundary line.  
In the same field of endeavor, Straubinger discloses each of the first angular position identification layer (Fig. 3A, encoder structure 3) and the second angular position identification layer is configured to have a sinusoidal wave-shaped boundary line (Fig. 3A, encoder structure 3, at least para. 0109).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nitta as taught by Straubinger.  This would have been done to detect a rotation of the device. 
Regarding claim 14, Nitta fails to disclose wherein the base member has a through-hole, and the rotor is configured to penetrate through the through-hole.
In the same field of endeavor, Straubinger discloses a rotation angle sensor 31 installed in a motor 110 (Figs. 3A and 3B, and at least para. 0115).  Straubinger further discloses that since the motor has the space in the center portion of the rotor 2 and the rotation angle sensor 31 can be disposed in the inside of the rotor 2 as described hereinbefore, it is not necessary to increase the shaft length of the motor 110 for the installation of the rotation angle sensor 31 (at para. 0116).  That is, Straubinger discloses wherein the base member (motor 110) has a through-hole (space in the center), and the rotor is configured to penetrate through the through-hole (rotor 2 is disposed inside motor 110).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nitta as taught by Straubinger in order to accommodate the rotor in the motor.
Regarding claim 18, modified Nitta discloses an inductor (inductor L in Fig. 6), configured to output magnetic flux toward the inner surface of the rotor (excitation circuit 4, at least para. 0013) and a base member, configured to fix a positional relationship between the inductor and the rotor (Fig. 3B of Straubinger), and configured to have a through-hole, wherein the rotor is configured to penetrate through the through-hole (Fig. 3B of Straubinger).  
Regarding claim 20, modified Nitta  wherein the first angular position identification layer and the second angular position identification layer have substantially a same shape (films patterns 3a and 3c have substantially a same shape), each of the first angular position identification layer and the second angular position identification layer has a sinusoidal wave-shaped boundary line (Straubinger in Fig. 3A), and a first of the first angular position identification layer and the second angular position identification layer rotates 1/4 turn more than a second of the first angular position identification 23013057.2180 layer and the second angular position identification layer to be disposed to surround the inner surface of the rotor (obvious modification of the film patters to detect rotation).  

Claim(s) 22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of US 2018/0059897 to Jo et al. (hereinafter Jo).
Regarding claims 22 and 25, Nitta discloses a first surface on which the rotor apparatus is disposed (at least Figs. 10 and 12, the rotor apparatus is disposed on a substrate). 
Nitta fails to disclose a body having an upper surface, configured to output display information.  
In the same field of endeavor, Jo discloses an electronic device including a touchscreen capable of displaying information (at least para. 0044).  That is, Jo discloses a body (Fig. 3A, electronic device 300 and housing 20) configured to output display information (display 350, at least para. 0090).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nitta as taught by Jo.  This would have been done to provide a surface on which information can be displayed, as taught by Jo at least at para. 0044.
Regarding claims 23 and 26, Nitta fails to disclose a strap coupled to a second surface of the body, wherein a flexibility level of the strap is greater than a flexibility level of the body.  
In the same field of endeavor, Jo discloses an electronic device including a connecting part, e.g., a strap formed of a flexible material (Fig. 3A and at least para. 0089 and 0091).  That is, Jo discloses a strap coupled to a second surface of the body (strap 21 coupled to body 20), wherein a flexibility level of the strap is greater than a flexibility level of the body (the strap is made of a flexible material).
  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nitta as taught by Jo.  This would have been done to provide a flexible connecting part that can be worn on a predetermined position by the user of the electronic device, as taught by Jo at least at par. 0091.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858